DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagermeier et al (US Publication No. 2010/0328678).
 	Regarding claim 1,Kagermeier teaches a test shell for assessing fit in an ear of a user of an ear-wearable device, the test shell comprising: a body (20) comprising the body defines a shell cavity extending away from the tympanic membrane in a direction of the ear canal end; wherein the body comprises a transparent or translucent material (para. 0011, transparent); wherein the body is sized to fit within an ear of the user of an ear-wearable device (fig. 1; anatomical impression of ear canal).
	Although Kagermeier does not specify an aperture in the body (20), Kagermeier is using the impression body to manufacture a hearing aid.  The Examiner takes Official Notice that it is well known in the art upon creation of an acoustic hearing aid the aperture would be manufactured therein to replicate a hearing aid having acoustic sound for reaching the tympanic membrane and producing vibrations.
 One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the manufactured aperture would have yielded a predictable result. 

   	Regarding claim 2, Kagermeier teaches the test shell of claim 1 wherein the body comprises a light-sensitive material (para. 0033, light sensitivity) wherein the light-sensitive material displays, when exposed to light, a visual contrast to a human eye between test shell portions contacting the user's ear and test shell portions not contacting the user's ear when illuminated (para. 0033-0036; light signal is tested and generated onto screen, 14).  

 	Regarding claim 3, Kagermeier teaches the test shell of claim 2 wherein the light-sensitive material is sensitive to visual light, ultraviolet light, or infrared light (para0033-0036; light generator). 
 
 	Regarding claim 4, Kagermeier teaches the test shell of claim 1 further comprising an indication of ear anatomy of the user on a surface of the test shell  (para. 0036; light measurements produced from the test body, creating a 3D volume of the impression).  

 	Regarding claim 5, although Kagermeier teaches using the impression body to manufacture a hearing aid,  Kagermeier does not specify the test shell of claim 1 wherein the ear canal end defines a second aperture. wherein the shell cavity extends from the first aperture to the second aperture.  
 	The Examiner takes Official Notice that it is well known in the art upon creation of an acoustic hearing aid the aperture would be manufactured therein to replicate a hearing aid having faceplate opening (2nd aperture) providing additional functionality such as a microphone opening.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the manufactured aperture would have yielded a predictable result.  

	Regarding claims 11, it teaches a method corresponding to the apparatus taught in claims 1-2, respectfully.  The method is inherent in that it simply provides a methodology for the logical implementation found in claims 1-2.


Claim(s)  6-8,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagermeier et al (US Publication No. 2010/0328678) in view of Schelagel (US Patent No. 4652414).
 	Regarding claim 6,  Kagermeier fails to teach the test shell of claim 1 wherein the body comprises acrylic, UV cured acrylic, polyurethane, or glass
 	Schlaegel teaches the test shell of claim 1 wherein the body comprises acrylic, UV cured acrylic, polyurethane, or glass (Schlaegel; col. 3 lines 38-47; acrylic) for light transmission.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the manufactured material would have yielded a predictable result.  

   	Regarding claim 7, Kagermeier fails to teach the test shell of claim 1 wherein the body comprises a material having a light transmission percentage of about 85% or more  
  	Schlaegel teaches the test shell of claim 1 wherein the body comprises a material having a light transmission percentage of about 85% or more  (col. 3 lines 38-47; acrylic inherently has a light transmission of 82% or more) for light transmission quality. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the manufactured material would have yielded a predictable result.  

Regarding claim 8, Kagermeier fails to teach the test shell of claim 1 wherein the body comprises a body wall having a thickness of 0.2 millimeter or more and 1.5 millimeter or less
Schlaegel teaches the test shell of claim 1 wherein the body comprises a body wall having a thickness of 0.2 millimeter or more and 1.5 millimeter or less (Schlaegel; col. 1 lines 8-16; incorporated by reference a thickness of 1 millimeter or more) for light transmission.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the manufactured material would have yielded a predictable result.  
	
Allowable Subject Matter
Claim(s) 9-10, 12-19,  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example: 1
Transparent or Translucent Acrylic has a light transmission:
US Publ. No. 20090296202  Wei et al (Abstract; at least 85% light transmission)
US Publ. No. 20170292026 Zhang et al (Specification para. 0002, 80% or more light transmission)
US Pat. No. 5318853 Bayha et al (Specification col. 4 line 56 through col. 5 line 5, refractive index 95-100% of flat glass)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 1, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653